Per Curiam.
This is an appeal from an order of the district court denying plaintiff’s motion for judgment notwithstanding the verdict or, in the alternative, for a new trial.
The case arises out of injuries sustained by plaintiff when she walked through a glass panel adjacent to a glass door in defendant hospital. We have examined the entire record and briefs thoroughly and can find no reversible error. An opinion detailing the facts would serve no useful purpose to either bench or bar. The decision of the trial court is affirmed.
Affirmed.